Citation Nr: 0508460	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-23 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for chloracne.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with emphysema and acute bronchitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 until July 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.

Subsequent to the last supplemental statement of the case in 
March 2004, the veteran has submitted additional medical 
evidence.  He also responded to a November 2003 request for 
information as to his claim of asbestos exposure.  In an 
Informal Hearing Presentation dated in March 2005, the 
veteran, through his accredited representative, waived review 
of such material by the agency of original jurisdiction.  
Thus, the Board may proceed with appellate review at this 
time.  

The issue of entitlement to service connection for (COPD) 
with emphysema and acute bronchitis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran served aboard a United States Naval vessel 
stationed in the waters off Vietnam, during the Vietnam era; 
however, he did not have actual service or visitation in the 
Republic of Vietnam.

2.  The veteran was diagnosed with type II diabetes mellitus 
many years after his discharge from service and there is no 
competent medical evidence relating the veteran's currently 
diagnosed type II diabetes mellitus with his active duty.

3.  The competent evidence does not reveal a current 
diagnosis of chloracne.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(e) 
(2004).

2.  Chloracne was not incurred in or aggravated by service 
and may not be presumed to have been so incurred. 38 U.S.C.A. 
§§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309(e) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant law and regulations

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

Presumptive service connection- chronic diseases

Where a veteran served 90 days or more during a period of 
war, and diabetes mellitus becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. § 
3.307. 3.309 (2004).

Presumptive service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (2004).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
diabetes mellitus (type 2); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

The diseases listed at 38 C.F.R. § 3.309(e) (2004) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2004).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Preliminary matters

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.



Notice

A VA letter issued in February 2003 apprised the appellant of 
the information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  

In the present case, the appellant received appropriate 
notice prior to the initial unfavorable rating decision 
issued in May 2003.  As such, the timing requirements of 
Pelegrini II have been satisfied  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  

Further regarding the duty to assist, the claims folder 
contains research requests to the National Personnel Records 
Center to verify herbicide exposure and service in the 
country of Vietnam.  Responses in March 2003 and May 2003 
indicated that attempts to confirm such facts were 
unsuccessful.  Moreover, as to Vietnam service, a May 2003 
report of contact indicated the veteran's own acknowledgement 
that he never set foot on Vietnamese soil.  

Finally, the veteran's statements in support of his claim are 
affiliated with the claims file.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

I.  Service connection- diabetes mellitus

Factual background

The service medical records are silent as to any complaints 
of, or treatment for, diabetes mellitus.  His separation 
examination in July 1967 was normal.  

Following service, the veteran was examined by VA in December 
1969.  There was no finding of diabetes mellitus at that 
time.

In a December 2002 letter, M. S. J.. D.O., stated that the 
veteran had been treated for diabetes mellitus since July 
1999.  In a follow-up letter dated in March 2003, M. S. J., 
D.O., specified that the veteran was treated for diabetes 
mellitus, type II.

An April 2003 letter from M. S. J.. D.O., indicated a 
diagnosis of diabetes type II, treated with oral 
hypoglycemics.  The onset occurred in July 1999.  
Complications included dyslipidemia, severe COPD requiring 
oxygen, hypertension and obesity.

Analysis

At the outset, the Board has considered whether presumptive 
service connection for chronic diseases is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), diabetes mellitus 
is regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest or 
aggravated to a degree of 10 percent or more within 1 year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of diabetes mellitus within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

The Board must also consider the presumption set forth under 
38 C.F.R. § 3.307(a)(6), pertaining to herbicide exposure.  
Indeed, the veteran contends that his diabetes mellitus, type 
II, was incurred as a result of exposure to Agent Orange 
during his service in Vietnam.  In a May 2003 report of 
contact, the veteran conceded that he had not set foot in the 
Republic of Vietnam.  However, he believes that he was 
nevertheless exposed to herbicides.  Specifically, he 
explained that he was present on several ships that provided 
close ground support to on-shore troops.  While on such 
ships, he claimed he was subjected to herbicides sprayed by 
low-flying planes.  

After reviewing the veteran's contentions as described above, 
it is determined that the presumption of exposure to 
herbicide agents provided in 38 C.F.R. § 3.307(a)(6) does not 
operate here.  Indeed, while 38 C.F.R. § 3.307(a)(6)(iii) 
notes that "(s)ervice in the Republic of Vietnam" includes 
service in the waters offshore and in other locations, such 
is only true if the conditions of such service involved duty 
or visitation in the Republic of Vietnam (emphasis added).  
Here, the veteran admitted that he had not physically set 
foot in Vietnam.  For this reason, exposure to herbicide 
agents may not be presumed. 

In the March 2005 informal hearing presentation, the 
veteran's accredited representative disputed the finding that 
the veteran's service aboard ships in the waters off the 
Vietnam shore did not constitute "visitation" to the 
Republic of Vietnam.  It was argued that the veteran's 
presence on the ship should be treated in the same manner as 
though he was physically present on Vietnam soil.  

In addressing the arguments raised in the March 2005 informal 
hearing presentation, the Board references VAOPGCPREC 27-97 
(July 23, 1997).  That 
opinion of the General Counsel for VA held that service on a 
deep-water naval vessel off the shores of Vietnam may not be 
considered service in the Republic of Vietnam for purposes of 
38 U.S.C. § 101(29)(A), which defines the Vietnam era as the 
period beginning on February 28, 1961, and ending on May 7, 
1975, and that this was not inconsistent with the definition 
of service in the Republic of Vietnam found in 38 C.F.R. § 
3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).  The 
Board is bound to uphold the decisions of VA's Office of 
General Counsel.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  
As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

In the present case, the existence of a current disability is 
not in dispute.  Indeed, treatment records from M. S. J., 
D.O., clearly indicate diagnoses of diabetes mellitus, type 
II.  As such, the initial element of a service connection 
claim has been satisfied here.  However, the remaining 
elements necessary for a grant of service connection have not 
been shown, as will be discussed below.

As previously noted, there is no showing of any in-service 
treatment for diabetes mellitus.  To the contrary, the 
competent evidence shows that such disability did not arise 
until 1999, 22 years after discharge.  Moreover, the 
competent evidence of record does not causally relate the 
veteran's presently diagnosed diabetes mellitus to active 
service.  

In conclusion, the evidence of record fails to demonstrate 
that diabetes mellitus was incurred in service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  Entitlement to service connection for chloracne

Factual background

The service medical records are silent as to any complaints 
of, or treatment for, chloracne.  The veteran's separation 
examination in July 1967 was normal.  

Following service, the veteran was examined by VA in December 
1969.  There was no finding of chloracne at that time.  

In his application for VA disability benefits, received in 
January 1, 2002, the veteran reported treatment for chloracne 
since 1976.

The remainder of the medical evidence also fails to establish 
any diagnosis of chloracne or other similar disability of the 
skin.  

Analysis

The veteran contends that he has chloracne, incurred as a 
result of exposure to Agent Orange during his service in 
Vietnam.  In a May 2003 report of contact, the veteran 
conceded that he had not set foot in the Republic of Vietnam.  
However, he believes that he was nevertheless exposed to 
herbicides.  Specifically, he explained that he was present 
on several ships that provided close ground support to on-
shore troops.  While on such ships, he claimed he was 
subjected to herbicides sprayed by low-flying planes.  

After reviewing the veteran's contentions as described above, 
it is determined that the presumption of exposure to 
herbicide agents provided in 38 C.F.R. § 3.307(a)(6) does not 
operate here.  Indeed, while 38 C.F.R. § 3.307(a)(6)(iii) 
notes that "(s)ervice in the Republic of Vietnam" includes 
service in the waters offshore and in other locations, such 
is only true if the conditions of such service involved duty 
or visitation in the Republic of Vietnam (emphasis added).  
Here, the veteran admitted that he had not physically set 
foot in Vietnam.  For this reason, exposure to herbicide 
agents may not be presumed. 

In the March 2005 informal hearing presentation, the 
veteran's accredited representative disputed the finding that 
the veteran's service aboard ships in the waters off the 
Vietnam shore did not constitute "visitation" to the 
Republic of Vietnam.  It was argued that the veteran's 
presence on the ship should be treated in the same manner as 
though he was physically present on Vietnam soil.  

In addressing the arguments raised in the March 2005 informal 
hearing presentation, the Board references VAOPGCPREC 27-97 
(July 23, 1997).  That 
opinion of the General Counsel for VA held that service on a 
deep-water naval vessel off the shores of Vietnam may not be 
considered service in the Republic of Vietnam for purposes of 
38 U.S.C. § 101(29)(A), which defines the Vietnam era as the 
period beginning on February 28, 1961, and ending on May 7, 
1975, and that this was not inconsistent with the definition 
of service in the Republic of Vietnam found in 38 C.F.R. § 
3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).  The 
Board is bound to uphold the decisions of VA's Office of 
General Counsel.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  
As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

Here, the competent medical evidence fails to demonstrate a 
diagnosis of chloracne.  
For this reason, an award of service connection is not 
justified here.  The Board finds support for this conclusion 
in a decision of the United States Court of Appeals for 
Veterans Claims, which interpreted the requirement of current 
disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

While the veteran reported treatment for chloracne since 
1976, this is not confirmed by objective competent clinical 
evidence.  Nevertheless, in the absence of demonstration of 
continuity of symptomatology, this is too remote from service 
to be reasonably related to service, other than as due to 
exposure to Agent Orange.  Further, more recent objective 
competent clinical evidence of record does not contain a 
demonstration of chloracne.  In summary, as the veteran has 
no current diagnosis of chloracne, the preponderance of the 
evidence is against the veteran's claim and service 
connection for such is not warranted.  See Rabideau and 
Chelte, both supra.   See also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).  Accordingly, the veteran's claim of service 
connection must fail.  The benefit sought on appeal is 
denied.  


ORDER

Service connection for diabetes mellitus, type II, is denied. 

Service connection for chloracne is denied.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board has reviewed the claims file and finds that further 
development is required in order to satisfy the duty to 
assist with respect to the veteran's 
COPD claim.  First, a February 1994 treatment report written 
by J. J. M., M.D., notes that the veteran was hospitalized 
about one year earlier at a hospital in Kettering, Ohio.  
Treatment records for that inpatient care are not of record.  
Second, while the claims file indicates in-service treatment 
for bronchitis, there is no opinion discussing the etiology 
between that condition and the veteran's currently diagnosed 
COPD.  Instead, a March 2003 letter written by J. J. M., 
M.D., discusses the relationship between alleged in-service 
exposure to toxic gases and the veteran's current COPD.  A 
subsequent May 2004 opinion written by that same physician 
considers the relationship between alleged asbestos exposure 
and the veteran's present COPD.  However, neither letter 
references the veteran's in-service bronchitis.  As such an 
opinion could be beneficial to the veteran's claim, one 
should be solicited.

Finally, it is noted that, although the veteran's service 
personnel records are affiliated with the claims folder, his 
Form DA-20, listing his duty assignments is not included.  
Because the veteran has contended in part that his currently 
diagnosed COPD arose due to asbestos exposure in service, a 
listing of his duty assignments might aid in corroborating 
such exposure to asbestos.  As such, efforts should be made 
to obtain that document.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Contact the veteran and request that 
he identify the name of the Kettering, 
Ohio, facility for which he was initially 
treated for respiratory problems in 
approximately 1993.  Upon gaining such 
information, contact the records office 
at that facility and request all 
treatment records pertaining to the 
veteran from 1993 to February 1994.  If 
no such records are located, the claims 
file must so indicate.

2.  Arrange for a VA examiner to review 
the veteran's claims file and offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
currently diagnosed COPD is causally 
related to his bronchitis diagnosed in 
service.  The examiner should support his 
opinion with a clear rationale that is 
consistent with the evidence of record.  
Moreover, if it is believed that a 
physical examination is required in order 
to fully respond to this inquiry, then 
one should be scheduled and all necessary 
tests should be conducted.  The claims 
file must be reviewed in conjunction with 
any such examination.  

3.  Contact the appropriate authority and 
request the veteran's DA-Form 20 and any 
other similar personnel records.  If such 
documents cannot be obtained, the claims 
file should indicate this fact.   

4.  Upon completion of the above, the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


